ING LOGO US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@us.ing.com February 20, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Post-Effective Amendment No. 4 to Registration Statement on Form N-4 Prospectus Title: ING express Retirement Variable Annuity File Nos. 333-167182 and 811-02512 Ladies and Gentlemen: On behalf of ING Life Insurance and Annuity Company (the "Company") and its Variable Annuity Account B (the "Account") and under Rule 485(a) of the Securities Act of 1933, as amended (the "1933 Act") and the Investment Company Act of 1940, as amended (the "1940 Act"), we are submitting for filing the above-referenced Post-Effective Amendment to a Registration Statement on Form N-4 with respect to the single premium deferred individual variable annuity contracts (the "Contracts") offered by the Company through the Account. The variable annuity contract that was initially filed with and included in this Registration Statement, along with its related forms, was never offered for sale. The purpose of this filing is to revise the disclosures to be consistent with a new underlying variable annuity contract, along with its accompanying IRA and Roth IRA Endorsements. The new variable annuity contract and endorsements, forms of which are included in Part C as Exhibits, will be offered for the limited purpose of accepting rollover contributions from employer sponsored group variable annuity contracts that offer a Minimum Guaranteed Withdrawal Benefit (“MGWB”) that is similar to that provided in the new contract. The new contract will be individually owned and provide portability of the MGWB available through the employer sponsored group variable annuity contract. It is proposed that this Post-Effective Amendment become effective on May 1, 2013 pursuant to paragraph (a)(1) of Rule 485 of the 1933 Act. We have "marked" the differences between the prospectus in this Post-Effective Amendment against the prospectus in the registration statement filed under Rule 485(b) on April 13, 2012, and effective on April 30, 2012. It would be appreciated if you could comment as soon as possible so that we might incorporate any such comments in an April Post- Effective Amendment to be filed pursuant to Rule 485(b) under the 1933 Act. At that time we will include financial statements, exhibits and other required and updated disclosures and designate May 1, 2013, as the new effective date. If you have any questions, please call the undersigned at (860) 580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site ING North America Insurance Corporation One Orange Way, C2N Windsor, CT 06095-4774
